Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1–3, 6–10 and 16–20 are allowable. Claims 4–5 and 11–15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 01/28/2022, is hereby withdrawn and claims 4–5 and 11–15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 10/25/2019.  These drawings are acceptable.
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is the inclusion of limitations “an indicator located on the upper tip of the drain valve.”  The closest prior arts are Denietolis et al. (US PGPub 20050007253 A1), Christensen (US PGPub 20070149934 A1), Michaels et al. (US PGPub 20080179344 A1), Doepker (US PGPub 20110206548A1), Moren (US PGPub 20120132839A1) and Gomez (US PGPub 20140336634A1).  
The prior art Denietolis discloses an indicator with markings located on a transparent cylinder.  A plunger is used to designate the position of an apparatus.  Denietolis does not disclose a drain valve.  
The prior art Christensen discloses a container having a drain valve.  A portion of the drain valve includes an indicator located on a portion of the valve.  Christensen’s drain valve is used in the medical and is intended to be disposable.  Christensen does not disclose an indicator located on the upper tip of the drain valve.  Additionally, Christensen is not in the same field of endeavor as Applicant’s invention. 
The prior art Michaels discloses a container having a drain valve.  Indicating markers are located on an external surface of the container.  Michaels does not disclose an indicator located on the upper tip of the drain valve.  
The prior art Doepker discloses a compressor hub assembly that has a valve.  However, Doepker does not disclose elements of the claimed invention.  
The prior art Moren discloses a needle valve, but does not disclose an indicator.  
The prior art Gomez discloses a valve, but does not disclose an indicator.  
None of the prior arts teach limitations “an indicator located on the upper tip of the drain valve” as it relates to the indicator in relation to the drain valve, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753